510 U.S. 911
In re Kruse.
No. 93-5458.
Supreme Court of United States.
October 12, 1993.

Motion of petitioner for leave to proceed in forma pauperis denied. Petitioner is allowed until November 2, 1993, within which to pay the docketing fee required by Rule 38(a) and to submit a petition in compliance with Rule 33 of the Rules of this Court. JUSTICE GINSBURG would deny the petition for writ of mandamus.
JUSTICE STEVENS, dissenting.


1
For the reasons expressed in Brown v. Herald Co., 464 U. S. 928 (1983), I would deny the petition for writ of mandamus without reaching the merits of the motion to proceed in forma pauperis.